

REVOLVING NOTE


$25,000,000        Birmingham, Alabama
March 31, 2020


FOR VALUE RECEIVED, SMARTFINANCIAL INC., a corporation organized under the laws
of the State of Tennessee (the “Borrower”), promises to pay to the order of
SERVISFIRST BANK, an Alabama banking corporation (hereinafter called the
“Lender” or, together with any other holder of this note, the “Holder”), the
principal sum of TWENTY-FIVE MILLION and 00/100 DOLLARS ($25,000,000) or the
aggregate unpaid principal sum advanced hereunder, whichever is less, together
with interest on the unpaid balance of said principal sum outstanding from time
to time, from the date hereof until paid in full, at the Interest Rate in effect
from time to time under that certain Loan and Security Agreement of even date
herewith by and between the Borrower and the Lender (as may be amended from time
to time, the “Loan Agreement”; capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to them in the Loan Agreement).
Interest shall be calculated on the basis of a 360-day year, by multiplying the
product of the principal amount outstanding and the applicable rate by the
actual number of days elapsed, and dividing by 360.


This note evidences indebtedness of the Borrower under a revolving line of
credit extended by the Lender to the Borrower. In connection therewith, subject
to the terms of the Loan Agreement, the Borrower may borrow, repay without
penalty or premium, and reborrow hereunder, from the date hereof until the
Maturity Date. It is contemplated that by reason of prepayments hereon there may
be times when no indebtedness is owing hereunder. Notwithstanding any such
occurrence, this note shall remain valid and shall be in full force and effect
as to each principal advance made hereunder subsequent to each such occurrence.
Each principal advance and each payment thereon made pursuant to this note shall
be reflected by the notations made by the Lender on the internal records of the
Lender, and the Lender is hereby authorized to record thereon such principal
advances and payments. The aggregate unpaid amounts reflected by the notations
on said internal records shall be deemed rebuttably presumptive evidence of the
principal amount remaining outstanding and unpaid on this note. No failure of
the Lender to record any advance or payment shall limit or otherwise affect the
obligation of the Borrower hereunder with respect to any advance, and no payment
of the principal by the Borrower shall be affected by the failure of the Lender
to record the same.


Principal and interest on the indebtedness evidenced by this note shall be due
and payable at such times, and on such other terms and conditions, as are set
forth in the Loan Agreement. To the extent the Loan Agreement would require the
Borrower to pay late fees or other amounts to the Lender under certain
circumstances, the Borrower shall pay such late fees and other amounts in
accordance with the terms of the Loan Agreement. To the extent the Loan
Agreement would increase the interest rate payable on the indebtedness evidenced
by this note under certain default conditions or other circumstances, such
interest rate shall be increased in accordance with the terms of the Loan
Agreement.





--------------------------------------------------------------------------------



All payments due under this note shall be made to the Holder at the office of
the Lender at 2500 Woodcrest Place, Birmingham, Alabama 35209, or at such other
place as the Holder may designate. All such payments shall be made in legal
tender of the United States of America in immediately available funds. If any
payment of principal or interest on this note shall become due on a Saturday,
Sunday or any day on which the Holder is legally closed to business, such
payment shall automatically be deemed to be due on the next succeeding business
day. Time is of the essence with respect to the payment of every installment of
principal and of interest hereunder and the performance of every other covenant
made by the undersigned under this note, the Loan Agreement, the Collateral
Documents and any agreement which secures the payment of this note.


The Borrower hereby waives demand, presentment, dishonor, notice of dishonor and
any other requirement necessary to hold it obligated hereon. The Borrower hereby
agrees that any collateral now or hereafter held for the obligations of the
Borrower under this note may hereafter be released, compromised, or exchanged,
and that the Holder may fail to perfect its lien or security interest in such
collateral or may permit the perfection of its lien or security interest in such
collateral to lapse, all without in any way affecting or releasing the liability
of the Borrower under this note.
The Borrower agrees to pay all intangibles taxes, documentary stamp taxes,
recording fees or taxes and other taxes and fees due to any governmental
authority in connection with the execution and delivery of this note, the Loan
Agreement, or any other agreement that provides collateral for this note. The
Borrower agrees to pay all costs and expenses, including reasonable attorneys’
fee, incurred by the Holder of this note in collecting or attempting to collect
this note.
The Holder shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies under this note, the Loan Agreement, any
agreement which provides collateral for this note, or applicable law. All rights
and remedies of the Holder under this note, the Loan Agreement, any such
agreement providing collateral for this note, and applicable law shall be
cumulative and may be exercised successively or concurrently. This note shall be
governed by and construed in accordance with the laws of the United States and
of the State of Alabama. Any provision of this note which shall be deemed to be
unenforceable or invalid under any such law shall be ineffective only to the
extent of such unenforceability or invalidity, without affecting the
enforceability or validity of any other provision hereof.
This note has been executed by the Borrower without condition that anyone else
should sign or become bound hereunder and without any other conditions whatever
being made. The provisions hereof are binding on the successors and assigns of
the Borrower, and shall inure to the benefit of the Holder, its successors and
assigns.


[Signature Page Follows]

        2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as an instrument under seal on the date first above written.


SMARTFINANCIAL INC.


By:
/s/ William Y. Carroll, Jr.
Name:William Y. Carroll, Jr.Its:President & Chief Executive Officer





Address: 5401 Kingston Pike, Suite 600
         Knoxville, Tennessee 37919
             
Attention: William Y. Carroll, Jr.




        Tax ID Number: 62-1173944 




                Signature Page to Revolving Note
        